Citation Nr: 1600721	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  14-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a traumatic brain injury (TBI)

2.  Entitlement to service connection for residuals of a TBI.


REPRESENTATION

Appellant represented by:	Don H. Jorgensen, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 2004 to March 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO).

The Board acknowledges that, under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  However, the claim will not be reconsidered under § 3.156(c) if the service records associated with the file subsequent to the initial rating decision could not have been obtained when VA first decided the claim, either because they did not exist at the time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  Here, although the Veteran submitted a copy of a September 2006 Department of the Navy Voluntary Statement in April 2011 that corroborates his own reports of an in-service head injury, he himself admits (in an appended statement) that he had no knowledge of the record until well after the August 2009 rating decision was issued.  Therefore, he could not have provided sufficient information for VA to identify and obtain such evidence at the time of the prior decision.  Accordingly, his claim will not be reconsidered, and the Board must first determine whether new and material evidence has been received to reopen a previously denied claim of service connection before proceeding to the merits of the underlying claim.

To that end, while the Agency of Original Jurisdiction (AOJ) has reopened the claim on appeal in a November 2013 statement of the case (SOC), whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for TBI residuals is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed August 2009 rating decision denied the Veteran service connection for residuals of a TBI because there was no evidence of a head injury during active duty service.

2.  Evidence received since the August 2009 decision includes evidence that was not of record at the time suggesting the Veteran sustained a head injury in service that may be related to current symptoms; relates to a previously unestablished fact needed to substantiate the underlying claim of service connection; and raises a reasonable possibility of doing so.


CONCLUSION OF LAW

New and material evidence has been received; the claim of service connection for residuals of a TBI may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim on appeal and remands the downstream service connection claim, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless at this time.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003.

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

An August 2009 rating decision denied the Veteran service connection for TBI residuals because there was no evidence of an in-service injury at the time.  He was notified of this decision and his appellate rights, and did not initiate a timely appeal of that decision or submit new and material evidence within a year.  Therefore, that decision became final based on the evidence then of record.  Consequently, new and material evidence is needed to reopen the matter.

Evidence of record at the time of the prior final denial included the Veteran's service treatment records (STRs), VA treatment records, and his own statement reporting a head injury from falling off a ladder in Iraq.  Evidence received since the August 2009 denial includes the aforementioned September 2006 record from another service member corroborating the Veteran's report of falling of a ladder in Iraq and a March 2012 letter from Dr. Masino, the Veteran's treating VA physician for his TBI symptoms, indicating his current symptoms are most likely due to a combination of psychiatric conditions and a history of concussion and TBI.  As such evidence was not previously of record, it is clearly new.  Moreover, as the credibility of the September 2006 statement is presumed, it also relates directly to previously unestablished elements needed to substantiate the underlying service connection claim (i.e., an in-service injury and a relationship between his current symptoms and such injury).  In light of the above, and considering the low threshold for reopening established under Shade, the Board finds the new evidence also raises a reasonable possibility of substantiating the underlying claim.  Therefore, it is also material, and the claim may be reopened.  The downstream issue of service connection will be discussed in the remand portion below.


ORDER

The appeal to reopen a claim of service connection for residuals of a TBI is granted.


REMAND

Although the Board must consider the September 2006 sworn statement (discussed above) as credible for purposes of the new and material analysis above, confirmation of its authenticity is required prior to a full merits adjudication of the matter, as it was not retrieved from an official service department source and it relates to a highly focal element of the underlying claim.  Moreover, the relevant medical opinions of record are in conflict as to the exact etiology of Veteran's claimed TBI symptoms, and confirmation of a head injury in service could critically affect the etiological analysis for such symptoms.  Consequently, if the September 2006 record is authenticated, a new medical opinion would be needed to reconcile the conflicting etiological evidence in the record with consideration of all pertinent evidence (including any received pursuant to this remand).  

The Veteran has also reported he was "in close proximity to the exposure to RPGs, and Mortars attack in Iraq."  A Wikipedia record, relied on to grant the Veteran's claim for service connection for a psychiatric disorder, notes that on June 9, 2007, a "rocket struck Compound 8, in the Theater Internment Facility located at Camp Bucca" which killed an injured detainees and an Iraqi corrections officer.  The Veteran has reported that he served from June 2006 to August 2007 at Camp Bucca.  Any necessary further development should be performed regarding any RPG or mortar attacks at Camp Bucca during the period when the Veteran was stationed at that facility. 

Finally, the Board notes the most recent records of VA treatment for the disability on appeal are dated in June 2015; any updated records of such treatment are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated records of any VA treatment the Veteran has received for residuals of a TBI.

2. Conduct all appropriate development to authenticate the September 2006 Department of the Navy Voluntary Statement (reportedly provided to the Veteran by a R. A.) that the Veteran submitted in April 2011.  Such development should include, if necessary, a search through the personnel records of the providing service member, R.A., in order to obtain the original record.  

3. Prepare a finding of fact for the record with regard to the authenticity of the September 2006 Department of the Navy Voluntary Statement (reportedly provided to the Veteran by a R. A.) that the Veteran submitted in April 2011.

4. Please perform any necessary further development regarding any RPG or mortar attacks at Camp Bucca during the period when the Veteran was stationed at that facility.  The Veteran has reported he was "in close proximity to the exposure to RPGs, and Mortars attack in Iraq" which caused TBI.  A Wikipedia record, relied on to grant the Veteran's claim for service connection for a psychiatric disorder, notes that on June 9, 2007, a "rocket struck Compound 8, in the Theater Internment Facility located at Camp Bucca" which killed an injured detainees and an Iraqi corrections officer.  The Veteran has reported that he served from June 2006 to August 2007 at Camp Bucca.  

5. Please arrange for a medical opinion from an appropriate VA physician to clarify the likely etiology of the Veteran's claimed residuals of a TBI.  Based on a review of the entire record, to include any additional records obtained pursuant to the development ordered above, the opinion provider should opine as to:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's current TBI symptoms are attributable to either:
i. his fall from a ladder in service that resulted in loss of consciousness for several minutes (if the September 2006 Department of the Navy Voluntary Statement is authenticated); and/or
ii. his "close proximity to the exposure to RPGs, and Mortars attack in Iraq".  Please consider and discuss as necessary a Wikipedia record, relied on to grant the Veteran's claim for service connection for a psychiatric disorder, which notes that on June 9, 2007, a "rocket struck Compound 8, in the Theater Internment Facility located at Camp Bucca".  
b. The opinion provider should also consider and discuss, as necessary, the significance of the Veteran's own reports of multiple post-service head injuries (i.e., falling down stairs one to two years after service with no loss of consciousness and falling off a bicycle and striking his head with no loss of consciousness)  as well as the other etiology opinions of record.

6. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


